
	
		II
		110th CONGRESS
		1st Session
		S. 541
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2007
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to promote local and regional support for sustainable bioenergy and
		  biobased products, to support the future of farming, forestry, and land
		  management, to develop and support local bioenergy, biobased products, and food
		  systems, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural Opportunities Act of
			 2007.
		2.DefinitionsSection 9001 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8101) is amended—
			(1)by redesignating paragraphs (4) through
			 (6), as paragraphs (5) through (7), respectively;
			(2)by inserting
			 after paragraph (3) the following:
				
					(4)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 101 of the
				Higher Education Act of 1965 (20
				U.S.C. 1001).
					;
				and
			(3)by adding at the
			 end the following:
				
					(8)StateThe
				term State means—
						(A)a State;
						(B)the District of
				Columbia;
						(C)the Commonwealth
				of Puerto Rico; and
						(D)any other
				territory or possession of the United
				States.
						.
			3.Local and
			 regional sustainable bioenergy and biobased product use and production
			(a)Local and
			 regional sustainable bioenergy and biobased product use and
			 productionTitle IX of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101 et seq.) is
			 amended by adding at the end the following:
				
					9012.Local and
				regional sustainable bioenergy and biobased product use and production
						(a)Extension,
				education, technical assistance, applied research, and development
							(1)In
				generalThe Secretary shall make grants to States to carry out
				extension, education, applied research, and development activities at
				appropriate institutions of higher education, State agencies, or partnerships
				in the States to support local and regional sustainable bioenergy and biobased
				product use and production.
							(2)Allocation of
				funds
								(A)In
				generalSubject to subparagraphs (B) and (C), funds made
				available under paragraph (4) shall be allocated among the States in accordance
				with the terms and conditions of paragraphs (1) through (3) of section 3(c) of
				the Hatch Act of 1887 (7 U.S.C. 361c(c)) and subparagraph (C).
								(B)Unallocated
				funds
									(i)In
				generalThe Secretary may use funds described in clause (ii) to
				provide bonus grants to States based on the need and merit of projects
				identified through annual reports submitted under paragraph (3)(E), as
				determined by the Secretary.
									(ii)Relevant
				fundsThe funds referenced in clause (i) are funds that—
										(I)would otherwise
				remain unallocated under this subsection for a fiscal year;
										(II)remain unused by
				a State as of the end of the grant term, as determined by the Secretary;
				or
										(III)are returned to
				the Secretary in accordance with paragraph (3)(C)(ii).
										(C)AdministrationThe
				Secretary shall use not more than 5 percent of funds made available under
				paragraph (4)—
									(i)to maintain a
				clearinghouse for projects funded under this subsection;
									(ii)to fund liaisons
				to provide technical assistance within—
										(I)the Department of
				Agriculture;
										(II)the Department
				of Commerce;
										(III)the Department
				of Energy;
										(IV)the
				Environmental Protection Agency; and
										(V)other appropriate
				Federal agencies as determined by the Secretary.
										(iii)to support
				studies, competitions, and administration required by this section; and
									(iv)to support the
				collection and sharing of local innovations between the State lead agencies
				designated under this section.
									(3)Conditions on
				receiving grants
								(A)Lead
				agency
									(i)In
				generalThe Governor of a State shall designate or establish an
				agency, institution of higher education, or joint entity in the State as the
				lead agency for the distribution of grant funds.
									(ii)DutiesA
				lead agency designated under clause (i) shall—
										(I)encourage
				collaboration between agencies, institutions of higher education, cooperative
				extension, and appropriate nonprofit organizations in the State;
										(II)support private-
				and nonprofit-public partnerships for purposes of the grant;
										(III)establish a
				local citizen and industry advisory board;
										(IV)improve the
				energy independence of the State; and
										(V)in consultation
				with the advisory board, develop a comprehensive statewide energy plan to
				increase energy independence described in clause (iii).
										(iii)Comprehensive
				planThe plan developed under clause (ii)(IV) shall—
										(I)support local and
				regional sustainable bioenergy and biobased product use and production;
										(II)provide
				flexibility for local needs;
										(III)support other
				renewable energy, energy efficiency and conservation activities, and
				coordination with other State and Federal energy initiatives (including the
				Clean Cities Program established under sections 405, 409, and 505 of the Energy
				Policy Act of 1992 (42 U.S.C. 13231, 13235, 13256));
										(IV)support a
				diverse array of farm sizes, crops (including agroforestry), and production
				techniques, with a particular focus on small- and moderate-sized family
				farms;
										(V)have a goal of
				maximizing the public value of developing and using sustainable bioenergy and
				biobased products;
										(VI)include
				activities—
											(aa)to
				manage energy usage through energy efficiency and conservation;
											(bb)to
				develop new energy sources in a manner that is economically viable,
				ecologically sound, and socially responsible; and
											(cc)to
				grow or produce biomass in a sustainable manner that has net environmental
				benefits and considers such factors as relative water quality, soil quality,
				air quality, wildlife impacts, net energy balance, crop diversity, and
				provision of adequate income for the agricultural producers; and
											(VII)consider
				providing grant preferences to local and farmer-owned projects in order to
				retain and maximize local and regional economic benefits.
										(B)Use of
				funds
									(i)In
				generalSubject to clause (ii), a grant received under this
				subsection may be used to pay the Federal share of carrying out that support
				the establishment, growth, and use of local bioenergy and biobased products,
				including—
										(I)extension;
										(II)curriculum
				development;
										(III)education and
				training;
										(IV)technical
				assistance;
										(V)applied
				research;
										(VI)grants to
				support local production and use of bioenergy and biobased products;
										(VII)energy
				conservation or support for other renewable fuels, if identified as part of the
				comprehensive statewide energy plan developed under subparagraph
				(A)(ii)(IV);
										(VIII)support of
				bioenergy and biobased product cooperatives through education, training,
				technical assistance, or grants; and
										(IX)any other
				activity identified or approved by the Secretary as meeting those goals.
										(ii)Allocation of
				grant resources
										(I)In
				generalEach comprehensive statewide energy plan shall include a
				balanced allocation of grant resources to ensure support for each of research,
				education, extension, and development.
										(II)Secretarial
				reviewIf after review of a comprehensive statewide energy plan
				received under subparagraph (D)(i), the Secretary determines that the plan or
				allocation of resources is inadequate or inappropriate, the Secretary shall
				request clarification or revisions.
										(C)Matching
				funds
									(i)In
				generalA recipient of funds for an activity under this
				subsection shall contribute an amount of non-Federal funds (including
				non-Federal funds from nonprofit organizations, local governments, and
				public-private partnerships) in the form of cash or in-kind contributions to
				carry out the activity that is equal to the amount of Federal funds received
				for the activity.
									(ii)Return of
				fundsA recipient of funds for an activity under this subsection
				that fails to comply with the requirement to provide full matching funds for a
				fiscal year under clause (i) shall return to the Secretary an amount equal to
				the difference between—
										(I)the amount
				provided to the recipient under this subsection; and
										(II)the amount of
				matching funds actually provided by the recipient.
										(D)Annual
				report
									(i)In
				generalNot later than February 1 of each year, each State
				receiving a grant under this subsection shall submit to the Secretary a report
				that—
										(I)describes and
				evaluates the use of grant funds during the preceding fiscal year; and
										(II)includes the
				comprehensive statewide energy plan, and any revisions to the plan, developed
				under subparagraph (A)(ii)(IV).
										(ii)PublicationThe
				Secretary shall make available to the public all reports received under clause
				(i).
									(4)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $30,000,000 for each of fiscal years 2008 through 2013, to
				remain available until expended.
							(b)Study
							(1)In
				generalThe Comptroller General of the United States shall carry
				out a study that assesses—
								(A)changes to law
				(including regulations) and policies to provide or increase incentives for the
				potential production of bioenergy (at levels greater than in existence as of
				the date of enactment of this section) to maintain local ownership, control,
				economic development, and the value-added nature of bioenergy and biobased
				product production;
								(B)potential limits
				to prevent excessive payments, including variable support (such as reducing
				subsidies based on the price of bioenergy or a comparable conventional energy
				source); and
								(C)the use of
				existing and proposed incentives for particular stages in the bioenergy system
				(including production, blending, or retail), including an evaluation of which
				incentives would be most efficient and beneficial for local and regional
				communities and consumers.
								(2)ReportNot
				later than 2 years after the date of enactment of this Act, the Comptroller
				General of the United States shall submit to Congress the report under
				paragraph (1).
							(c)Basic research
				on next generation technology
							(1)In
				generalFor each of fiscal years 2008 through 2013, the
				Secretary, acting through the National Research Initiative, shall use
				$5,400,000 of funds of the Commodity Credit Corporation, to remain available
				until expended, to carry out additional research on biobased products and
				bioenergy production with an emphasis on developing and improving the next
				generation of products and production methods (such as cellulosic
				ethanol).
							(2)Maintenance of
				fundingThe funding provided under this subsection shall
				supplement (and not supplant) other Federal funding for the National Research
				Initiative in those research areas.
							(d)Supplemental
				rural cooperative development grants
							(1)In
				generalFor each of fiscal years 2008 through 2013, the
				Secretary, acting through the Under Secretary for Rural Development, may use up
				to $1,000,000 to supplement existing grants under the rural cooperative
				development grant program established under section 310B(e) of the Consolidated
				Farm and Rural Development Act (7 U.S.C. 1932(e)) (referred to in this
				subsection as the program).
							(2)RequirementThe
				Secretary may award supplemental grants under this subsection to program grant
				recipients the applications or ongoing activities of which support, establish,
				or assist the establishment of, renewable fuels or biobased product-based
				cooperatives.
							(3)AmountThe
				amount of a supplemental grant under this subsection shall not exceed 20
				percent of the amount of the base program grant.
							(4)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $1,000,000 for each of fiscal years 2008 through
				2013.
							(5)Maintenance of
				fundingThe funding provided under this subsection shall
				supplement (and not supplant) other Federal funding for the
				program.
							.
			(b)Regional
			 bioenergy and biobased products competitive research, education, and extension
			 programsTitle IV of the Agricultural Research, Extension, and
			 Education Reform Act of 1998 (7 U.S.C. 7621 et seq.) is amended by adding at
			 the end the following:
				
					412.Regional
				bioenergy and biobased products competitive research, education, and extension
				programs
						(a)In
				generalThe Secretary shall establish regional funds in
				accordance with this section.
						(b)Unallocated
				funds
							(1)In
				generalThe Secretary may use funds described in paragraph (2) to
				provide bonus grants to regional centers based on need and merit, as determined
				by the Secretary.
							(2)Relevant
				fundsThe funds referenced in paragraph (1) are funds
				that—
								(A)would otherwise
				remain unallocated under this section for a fiscal year; or
								(B)remain unused by
				a regional center as of the end of the grant term, as determined by the
				Secretary; or
								(C)are returned to
				the Secretary in accordance with paragraph (3)(B).
								(3)Matching
				funds
								(A)In
				generalA recipient of funds for an activity under this section
				shall contribute in the form of cash or in-kind contributions an amount of
				non-Federal funds to carry out the activity that is equal to the amount of
				Federal funds received under this section for the activity.
								(B)Return of
				fundsA recipient of funds for an activity under this section
				that fails to comply with the requirement to provide full matching funds for a
				fiscal year under subparagraph (A) shall return to the Secretary an amount
				equal to the difference between—
									(i)the amount
				provided to the recipient under this section; and
									(ii)the amount of
				matching funds actually provided by the recipient.
									(C)WaiverThe
				Secretary may waive the matching funds requirement described in subparagraph
				(A) with respect to a project if the Secretary determines that—
									(i)the results of
				the project, while of particular benefit to a specific bioenergy or biobased
				product research question, are also likely to be generally applicable;
				or
									(ii)(I)the project involves a
				minor crop or production method and deals with scientifically important
				research; and
										(II)the grant recipient is unable to satisfy
				the matching funds requirement.
										(c)Identification
				of regions
							(1)In
				generalRegions under this section shall correspond with the
				regions of the Cooperative State Research, Education, and Extension Service of
				the Department of Agriculture.
							(2)SubregionsEach
				regional board established under subsection (f) may establish up to 3
				subregions based on common characteristics, including—
								(A)bioenergy
				production methods;
								(B)research
				questions;
								(C)the benefits in
				efficiency and coordination of identifying the same regions as are used by
				other Federal programs, such as regions used for sun grant centers under
				section 9011(d) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
				8109(d)); and
								(D)other factors
				important in fulfilling the goal of increasing local and regional sustainable
				bioenergy and biobased product use and production in the United States.
								(d)Regional
				funds
							(1)In
				generalThe Secretary shall establish for each region identified
				under subsection (c) a regional fund.
							(2)Allocation of
				fundsFunds made available under subsection (g) shall be
				allocated among the regional funds in accordance with the proportional share of
				funds received under section 9012(a)(1) of the Farm Security and Rural
				Investment Act of 2002 by the States that constitute the appropriate
				region.
							(e)Competition
							(1)In
				generalNot less often than once every 5 years, in conjunction
				with the appropriate regional board, the Secretary shall competitively
				award—
								(A)the funds in each
				regional fund to a regional center to carry out multi-State applied research,
				extension, education, and development; and
								(B)the designation
				of the regional center to an agency, institution of higher education, nonprofit
				organization, or joint entity in the region.
								(2)Shared
				centersAn agency, institution of higher education, nonprofit
				organization, or joint entity may host more than 1 regional center if the
				appropriate regional board determines that shared administrative and other
				expenses benefits program efficiency.
							(f)Regional
				board
							(1)In
				generalThe Secretary shall establish a regional board for each
				region.
							(2)Membership
								(A)In
				generalThe membership of each regional board shall
				include—
									(i)representatives
				of—
										(I)the Agricultural
				Research Service;
										(II)the Cooperative
				State Research, Education, and Extension Service;
										(III)the Natural
				Resources Conservation Service;
										(IV)nonprofit
				organizations with demonstrable expertise in sustainable agriculture and
				sustainable bioenergy and biobased product use and production;
										(V)cooperatives
				engaged in bioenergy or biobased products production;
										(VI)agricultural
				producers involved in production of agricultural commodities for bioenergy and
				biobased products;
										(VII)landowners or
				businesses involved in forestry; and
										(VIII)agribusinesses;
				and
										(ii)1 member from
				each State designated by the Governor of the State and approved by the
				Secretary who represents—
										(I)State cooperative
				extension services;
										(II)State
				agricultural experiment stations; and
										(III)State
				departments engaged in bioenergy and biobased products programs.
										(B)RotationThe
				members of the board described in clause (ii) shall regularly rotate among
				representatives of the groups described in subclauses (I), (II), and (III) in
				order that each regional board has equitable representation of each of those
				groups.
								(3)Relation to
				existing or future regional consortiumsIf a regional consortium
				is developed that, as determined by the Secretary, fulfills the goals of this
				section and reflects, to the maximum extent practicable, the membership
				diversity described in paragraph (2), the regional consortium or a subpart of
				the regional consortium may act as the regional board for the purposes of this
				section.
							(4)ResponsibilitiesEach
				regional board shall—
								(A)promote the
				programs established under this section at the regional level;
								(B)establish goals
				and criteria for the selection of projects authorized under this section within
				the applicable region;
								(C)appoint a
				technical committee to evaluate proposals for projects to be considered under
				this section by the regional board;
								(D)review and act on
				the recommendations of the technical committee, and coordinate the activities
				of the regional board with the regional host institution; and
								(E)prepare and make
				available an annual report covering projects funded under this section and
				including an evaluation of the project activity.
								(5)PreferencesIn
				determining regional priorities and making funding decisions, the regional
				board shall give preference to—
								(A)collaborative
				proposals;
								(B)research that
				adapts existing technology to local conditions;
								(C)proposals that
				include more than 1 of the components of education, extension, and research and
				development;
								(D)proposals that
				examine multiple factors (including economic, social, and environmental
				factors) at a landscape or watershed scale to maximize the public value;
				and
								(E)proposals that
				develop and evaluate more sustainable alternatives to traditional monocultures,
				including perennial continuous living cover systems and incorporating bioenergy
				or biobased product production on conventional farms in sensitive areas, such
				as perennial biomass production on watercourses.
								(6)Other
				dutiesThe regional board shall coordinate with other Federal
				programs (including the research, extension, and educational programs described
				in section 9011 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
				8109)) to support joint initiatives, encourage complimentary priorities, and
				prevent duplication of effort.
							(g)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $20,000,000 for each of fiscal years 2008 through 2013, to
				remain available until
				expended.
						.
			(c)Agroforestry
			 conversion and cellulosic production pilot programs
				(1)Agroforestry
			 conversion
					(A)In
			 generalThe Secretary of Agriculture (referred to in this
			 paragraph as the Secretary) shall carry out an agroforestry
			 conversion pilot program under which the Secretary shall provide technical
			 assistance, cost share assistance, grants, or loans to landowners during the
			 establishment phase of a woody crop.
					(B)SelectionIn
			 providing assistance under this paragraph, the Secretary shall—
						(i)use
			 a competitive selection process; and
						(ii)consider
			 diversity of—
							(I)region;
							(II)production
			 method;
							(III)type of woody
			 crop;
							(IV)method of
			 requested support.
							(2)Cellulosic
			 production pilot program
					(A)In
			 generalThe Secretary shall carry a cellulosic production pilot
			 program under which the Secretary shall provide loans, loan guarantees, or
			 grants, or any combination thereof, to cooperatives, businesses, or joint
			 ventures to produce cellulosic ethanol from woody biomass on a commercial
			 scale.
					(B)Multiple pilot
			 programsIf there is sufficient funding for the Secretary to
			 carry out more than 1 pilot program under this paragraph, the Secretary shall
			 ensure, to the maximum extent practicable, that the pilot programs are
			 geographically representative of the major forestry regions of the United
			 States.
					(3)ReportNot
			 later than October 1, 2013, the Secretary shall submit to the Committee on
			 Agriculture of the House of Representatives and the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate a report that—
					(A)describes the
			 effectiveness of the pilot programs under this subsection; and
					(B)recommends
			 whether or not the pilot programs should be continued and at what funding
			 level.
					(4)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $10,000,000 for each of fiscal years 2008 through
			 2013.
				(d)Reauthorizations
				(1)Renewable
			 energy systems and energy efficiency improvementsSection 9006(f)
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106(f)) is
			 amended by striking section $23,000,000 and all that follows and
			 inserting “section—
					
						(1)$23,000,000 for
				fiscal year 2006;
						(2)$3,000,000 for
				fiscal year 2007; and
						(3)$40,000,000 for
				each of fiscal years 2008 through
				2013.
						.
				(2)Grants for
			 certain value-added agricultural productsSection 231(b)(4) of
			 the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1621 note; Public Law
			 106–224) is amended—
					(A)by striking
			 Not later and inserting the following:
						
							(A)Fiscal years
				2003 through 2007Not
				later
							;
				and.
					(B)by adding at the
			 end the following:
						
							(B)Fiscal years
				2008 through 2013
								(i)In
				generalNot later than October 1, 2007, and each October 1
				thereafter through October 1, 2012, of the funds of the Commodity Credit
				Corporation, the Secretary shall made available to carry out this subsection,
				$60,000,000, to remain available until expended.
								(ii)Use of
				fundsThe Secretary shall ensure that not less than 10 percent of
				the competitive grants awarded during each of fiscal years 2008 through 2013
				are awarded to producers of value-added agricultural products that use or
				produce biobased products or
				bioenergy.
								.
					4.Future of
			 farming, ranching, and land management
			(a)In
			 generalSubtitle D of the
			 Consolidated Farm and Rural Development Act is amended by inserting after
			 section 344 (7 U.S.C. 1991) the following:
				
					345.Future of
				farming, ranching, and land management
						(a)Grants To
				support the future of farming, ranching, and land management
							(1)In
				generalThe Secretary shall make grants to States to support the
				development of the next generation of farmers, ranchers, and other land
				managers.
							(2)Allocation of
				funds
								(A)In
				generalSubject to subparagraphs (B) and (C), funds made
				available under paragraph (4) shall be allocated among the States in accordance
				with the terms and conditions of paragraphs (1) through (3) of section 3(c) of
				the Hatch Act of 1887 (7 U.S.C. 361c(c)) and subparagraph (C).
								(B)Unallocated
				funds
									(i)In
				generalThe Secretary may use funds described in clause (ii) to
				provide bonus grants to States based on the need and merit of projects
				identified through annual reports submitted under paragraph (3)(E), as
				determined by the Secretary.
									(ii)Relevant
				fundsThe funds referenced in clause (i) are funds that—
										(I)would otherwise
				remain unallocated under this subsection for a fiscal year; or
										(II)remain unused by
				a State as of the end of the grant term, as determined by the Secretary;
				or
										(III)are returned to
				the Secretary in accordance with paragraph (3)(D)(ii).
										(C)AdministrationThe
				Secretary shall use not more than 5 percent of funds made available under
				paragraph (4)—
									(i)to maintain a
				clearinghouse for projects funded under this section;
									(ii)to fund liaisons
				within each agency of the Department of Agriculture; and
									(iii)to support
				studies, competitions, and administration required by this section.
									(3)Conditions on
				receiving grants
								(A)In
				generalThe Governor of a State shall designate or establish an
				agency, public institution of higher education (as that term is defined in
				section 101 of the Higher Education Act of
				1965 (20 U.S.C. 1001)), or joint entity in the State as the lead
				agency for the distribution of grant funds.
								(B)DutiesA
				lead agency designated under subparagraph (A) shall—
									(i)encourage
				collaboration between agencies, cooperative extension, local nonprofit
				organizations, agricultural organizations, and institutions of higher education
				in the State;
									(ii)support private-
				and nonprofit-public partnerships for purposes of the grant;
									(iii)establish a
				local citizen and industry advisory board;
									(iv)in consultation
				with the advisory board, develop a statewide plan to increase opportunities
				for, and reduce barriers to, beginning farmers and ranchers and, in accordance
				with subparagraph (C), other rural professions;
									(v)support the
				development of local community-based support and mentoring networks;
									(vi)to the maximum
				extent practicable, enable the transfer of family farms to children or other
				relatives of owners in order to allow family farms to be kept whole in cases in
				which the division of the farm would result in a less viable agricultural
				operation; and
									(vii)support
				small-scale models for farms or ranches for beginning farmers and ranchers and
				other rural professions, including models based on—
										(I)community-supported
				agriculture;
										(II)organic
				agriculture;
										(III)farmers
				markets;
										(IV)speciality
				agricultural products;
										(V)sustainable
				production;
										(VI)grazing;
										(VII)agrotourism;
				and
										(VIII)agroforestry.
										(C)Other rural
				professionsA State that identifies other important rural
				professions in the State (including professions involving forestry,
				conservation, land management, tourism, or a combination of those professions)
				may include those professions in the statewide plan under subparagraph
				(B)(iv).
								(D)Matching
				funds
									(i)In
				generalA recipient of funds for an activity under this
				subsection shall contribute in the form of cash or in-kind contributions an
				amount of non-Federal funds to carry out the activity that is equal to the
				amount of Federal funds received for the activity.
									(ii)Return of
				fundsA recipient of funds for an activity under this subsection
				that fails to comply with the requirement to provide full matching funds for a
				fiscal year under clause (i) shall return to the Secretary an amount equal to
				the difference between—
										(I)the amount
				provided to the recipient under this subsection; and
										(II)the amount of
				matching funds actually provided by the recipient.
										(E)Use of
				funds
									(i)In
				generalA grant received under this subsection may be used to pay
				the Federal share of carrying out the programs that support and develop the
				next generation of farmers, ranchers, and other rural professionals,
				including—
										(I)extension;
										(II)education,
				including targeted scholarships and loan forgiveness, for traditional degree
				and certificate courses and continuing education and short courses;
										(III)technical
				assistance, including support for development of cooperatives;
										(IV)grants to
				support transitional ownership, mentorships, apprenticeships, and peer-support
				networks;
										(V)support of
				matched-savings programs through individual development accounts that can be
				used for capitol expenses, land acquisition, or training for beginning farmers,
				ranchers, and other rural professionals;
										(VI)support of
				farmer land contract programs to provide payment guarantees to encourage
				retiring landowners to sell to beginning farmers, ranchers, and rural
				professionals; and
										(VII)any other
				activity identified or approved by the Secretary as meeting those goals;
										(ii)PreferenceIn
				allocating grants and other direct assistance under this subsection, a lead
				agency shall give priority to limited resource and socially-disadvantaged
				individuals.
									(F)Annual
				report
									(i)In
				generalNot later than February 1 of each year, each State
				receiving a grant under this subsection shall submit to the Secretary a report
				that describes and evaluates the use of grant funds during the preceding fiscal
				year.
									(ii)PublicationThe
				Secretary shall make available to the public all reports received under clause
				(i).
									(4)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $30,000,000 for each of fiscal years 2008 through 2013, to
				remain available until expended.
							(b)Advisory
				Committee on Beginning Farmers and RanchersTo the maximum extent
				practicable, the Secretary shall use funds otherwise available to the
				Secretary—
							(1)to support the
				work of the Advisory Committee on Beginning Farmers and Ranchers established
				under section 5(b) of the Agricultural Credit Improvement Act of 1992 (7 U.S.C.
				1929 note; Public Law 102–554) (referred to in this subsection as the
				Committee)—
							(2)to fund more
				frequent meetings of the Committee (including meetings at least twice per
				year); and
							(3)to increase the
				outreach activities of the Committee, including increased public field
				hearings, if determined to be necessary by the Committee.
							(c)Study and pilot
				program
							(1)Beginning
				farmer and rancher loan program
								(A)In
				generalFor each of fiscal years 2008 through 2013, the Secretary
				shall use funds made available under subparagraph (D)—
									(i)to study the
				provision under this Act of direct farm ownership and guaranteed loans to
				beginning farmers and ranchers;
									(ii)to carry out a
				pilot program to use additional resources to reduce the backlog of loan
				applications from beginning farmers and ranchers;
									(iii)to carry out a
				pilot program under which grants, rather than loans, are provided to support
				capitol investments or farm purchases at the same amount as the subsidy would
				be over the term of a comparable loan; and
									(iv)to carry out a
				pilot program under which direct and guaranteed loans are provided under this
				Act to beginning farmers and ranchers with no interest or payments due, and no
				accrual of interest, during a period of up to the first 36 months of the
				loans.
									(B)Reports
									(i)Initial
				reportNot later than 1 year after the date of enactment of this
				Act, the Secretary shall submit to Congress a report that—
										(I)describes the
				results of the study under subparagraph (A)(i); and
										(II)recommends
				changes to improve the efficiency of the provision under this Act of direct and
				guaranteed loans to beginning farmers and ranchers.
										(ii)Additional
				reportsNot later than 4 years after the date of enactment of
				this Act, and thereafter as appropriate, the Secretary shall submit to Congress
				a report that describes the effectiveness of the pilot programs described in
				subparagraph (A)(ii).
									(C)Additional
				pilot programsAfter submission of the study under subparagraph
				(B)(i), the Secretary may use funds made available to carry out this
				subsection—
									(i)to continue the
				pilot programs described in subparagraph (A)(ii); or
									(ii)to carry out
				other pilot programs based on the conclusions and recommendations of the
				study.
									(D)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $10,000,000 for each of fiscal years 2008 through
				2013.
								(d)GAO study and
				report
							(1)StudyThe
				Comptroller General of the United States shall carry out a study of possible
				tax incentives, contract guarantees, and other measures to support the transfer
				of land from retiring farmers and ranchers to beginning farmers and
				ranchers.
							(2)ReportNot
				later than 2 years after the date of enactment of this section, the Comptroller
				General of the United States shall submit to Congress a report that evaluates,
				and makes recommendations concerning, the effectiveness of measures studied
				under paragraph
				(1).
							.
			(b)Beginning
			 farmer and rancher development programSection 7405 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 3319f) is amended—
				(1)in subsection
			 (c)(5)—
					(A)in subparagraph
			 (B), by striking and at the end;
					(B)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(D)refugee or
				immigrant farmers or ranchers
							;
				and
					(2)by striking
			 subsection (h) and inserting the following:
					
						(h)Funding
							(1)Fees and
				contributions
								(A)In
				generalThe Secretary may—
									(i)charge a fee to
				cover all or part of the costs of curriculum development and the delivery of
				programs or workshops provided by—
										(I)a beginning
				farmer and rancher education team established under subsection (d); or
										(II)the online
				clearinghouse established under subsection (e); and
										(ii)accept
				contributions from cooperating entities under a cooperative agreement entered
				into under subsection (d)(4)(B) to cover all or part of the costs for the
				delivery of programs or workshops by the beginning farmer and rancher education
				teams.
									(B)AvailabilityFees
				and contributions received by the Secretary under subparagraph (A)
				shall—
									(i)be deposited in
				the account that incurred the costs to carry out this section;
									(ii)be available to
				the Secretary to carry out the purposes of the account, without further
				appropriation;
									(iii)remain
				available until expended; and
									(iv)be in addition
				to any funds made available under paragraph (2).
									(2)FundingFor
				each of fiscal years 2008 through 2013, the Secretary shall use $20,000,000 of
				funds of the Commodity Credit Corporation to carry out this section, to remain
				available for 2 fiscal years after the date on which the funds are first made
				available.
							.
				(c)Improving and
			 targeting farm support and conservation programs for beginning farmers,
			 ranchers, and rural professionals
				(1)In
			 generalThe Secretary of Agriculture (referred to in this section
			 as the Secretary) shall carry out a study to identify and propose
			 remedies to barriers to small, beginning, socially disadvantaged, and limited
			 resource producers in conservation and farm support programs, including—
					(A)the environmental
			 quality incentives program established under chapter 4 of subtitle D of title
			 XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.);
					(B)the conservation
			 security program established under subchapter A of chapter 2 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3838 et seq.);
					(C)the farmland
			 protection program established under subchapter B of chapter 2 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3838h et seq.) (commonly
			 known as the Farm and Ranch Lands Protection Program);
					(D)the wetlands
			 reserve program established under subchapter C of chapter 1 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3837 et seq.);
					(E)risk management
			 tools, such as insurance;
					(F)commodity support
			 programs;
					(G)food purchases by
			 the Agricultural Marketing Service;
					(H)the provision of
			 value-added agricultural product market development grants to producers under
			 section 231(b) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1621
			 note; Public Law 106–224); and
					(I)other programs
			 identified by the Advisory Committee on Beginning Farmers and Ranchers
			 established under section 5(b) of the Agricultural Credit Improvement Act of
			 1992 (7 U.S.C. 1929 note; Public Law 102–554).
					(2)ReportNot
			 later than 1 year after the date of enactment of this Act, and every 2 years
			 thereafter, or otherwise on the recommendation of the Advisory Committee on
			 Beginning Farmers and Ranchers established under section 5(b) of the
			 Agricultural Credit Improvement Act of 1992 (7 U.S.C. 1929 note; Public Law
			 102–554), the Secretary shall submit to Congress a report that—
					(A)describes the
			 results of the study under paragraph (1);
					(B)summarizes the
			 participation rates for small, beginning, socially disadvantaged, and limited
			 resource producers in the programs studied;
					(C)recommends
			 changes to make the programs studied more accessible and effective for limited
			 resource and beginning farmers and ranchers; and
					(D)for each report
			 after the initial report, describes the status of changes recommended by
			 previous reports.
					(3)Sense of the
			 Senate regarding conservation security programIt is the sense of
			 the Senate that—
					(A)the conservation
			 security program established under subchapter A of chapter 2 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3838 et seq.) was
			 intended to be an entitlement available to all agricultural producers, rather
			 than available on a piecemeal basis;
					(B)sufficient
			 mandatory funds should be provided to the conservation security program to
			 fulfill the promise of supporting conservation on working land; and
					(C)the next
			 reauthorization of the Farm Bill should—
						(i)contain
			 sufficient mandatory funding for the conservation security program; and
						(ii)continue the 15
			 percent cost-share bonus for beginning farmers and ranchers for the
			 conservation security program and the environmental quality incentives program
			 established under chapter 4 of subtitle D of title XII of the Food Security Act
			 of 1985 (16 U.S.C. 3839aa et seq.).
						(d)Sustainable
			 agriculture initiatives
				(1)Appropriate
			 Technology Transfer for Rural AreasThere is authorized to be
			 appropriated to the Secretary of Agriculture to carry out appropriate
			 technology transfer for rural areas program under the same terms and conditions
			 as funds provided under the heading rural cooperative development
			 grants under the heading Rural Business-Cooperative
			 Service in title III of the Agriculture, Rural
			 Development, Food and Drug Administration, and Related Agencies Appropriations
			 Act, 2006 (Public Law 109–97; 119 Stat. 2141) $5,000,000 for each of fiscal
			 years 2008 through 2013, to remain available until expended.
				(2)Sustainable
			 Agriculture Research and Education Program
					(A)Best
			 utilization of biological applications
						(i)In
			 generalSection 1624 of the Food, Agriculture, Conservation, and
			 Trade Act of 1990 (7 U.S.C. 5814) is amended to read as follows:
							
								1624.Funding
									(a)In
				generalThere is authorized
				to be appropriated to carry out sections 1621 and 1622 $75,000,000 for each of
				fiscal years 2008 through 2013, to remain available until expended.
									(b)Federal-State
				matching grant programFor
				each of fiscal years 2008 through 2013, the Secretary shall use $20,000,000 of
				funds of the Commodity Credit Corporation to carry out section 1623, to remain
				available until
				expended.
									.
						(ii)Multi-State
			 regionsSection 1623 of the Food, Agriculture, Conservation, and
			 Trade Act of 1990 (7 U.S.C. 5813) is amended—
							(I)in subsections
			 (a), (b), (c)(1), and (d)(1), by inserting or multi-State
			 regions after States each place it appears;
							(II)in subsection
			 (a), by inserting or multi-State after enhancement of
			 State;
							(III)in subsection
			 (b)(8), by inserting or multi-State region after
			 State;
							(IV)in paragraphs
			 (1), (2), and (3) of subsection (c) and subsection (d)(1), by inserting
			 or multi-State after State each place it appears;
			 and
							(V)in subsection
			 (d)(2)—
								(aa)in the paragraph
			 heading by inserting or
			 multi-State after State;
								(bb)by inserting
			 or multi-State region after a State;
								(cc)by inserting
			 or multi-State after from State;
								(dd)by inserting
			 or multi-State after other State; and
								(ee)by inserting
			 or multi-State region after the State.
								(B)National
			 training programSection 1629 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5832) is amended by striking
			 subsection (i) and inserting the following:
						
							(i)FundingThere
				is authorized to be appropriated to carry out this section $25,000,000 for each
				of fiscal years 2008 through 2013, to remain available until
				expended.
							.
					(e)Organic
			 programs
				(1)Organic
			 agriculture research and extension initiativeSection 1672B of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925b) is
			 amended by striking subsection (e) and inserting the following:
					
						(e)FundingFor
				each of fiscal years 2008 through 2013, the Secretary shall use $15,000,000 of
				funds of the Commodity Credit Corporation to carry out this section, to remain
				available until
				expended.
						.
				(2)National
			 organic certification cost-share programSection 10606 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523) is
			 amended—
					(A)in subsection
			 (a), by striking $5,000,000 for fiscal year 2002 and inserting
			 $25,000,000 for fiscal year 2008;
					(B)in subsection
			 (b)(2), by striking $500 and inserting $750;
			 and
					(C)by adding at the
			 end the following:
						
							(c)Recordkeeping
				requirements
								(1)In
				generalThe Secretary, acting through the Agricultural Marketing
				Service, shall—
									(A)keep accurate,
				up-to-date records of requests and disbursements from the program under this
				section; and
									(B)require accurate
				and consistent recordkeeping from each State or other entity receiving program
				payments.
									(2)Federal
				requirementsNot later than 30 days after the closing date for
				States to request funding under the program, the Secretary shall—
									(A)finalize records
				that describe—
										(i)each State that
				has requested funding; and
										(ii)the amount of
				each funding request; and
										(B)distribute the
				funding to the States.
									(3)State
				requirementsAnnual funding requests from each State shall
				include data from the program during the previous year, including—
									(A)(i)a description of which
				entities requested reimbursement;
										(ii)the amount of each reimbursement;
				and
										(iii)any discrepancies between
				requests and the fulfillment of the requests;
										(B)data to support
				increases in requests expected in the coming year, including information from
				certifiers or other data showing growth projections; and
									(C)an explanation if
				an annual request is made for an amount less than the amount requested the
				previous year.
									(d)ReportingNot
				later than March of each year, the Secretary shall provide an annual report to
				Congress that describes, for each State, the expenditures under the program
				under this section, including the number of producers and handlers served by
				the program in the previous fiscal
				year.
							.
					(3)National
			 organic conversion and stewardship incentive programThe Organic
			 Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) is amended—
					(A)by redesignating
			 sections 2122 and 2123 (7 U.S.C. 6521, 6522) as sections 2124 and 2125,
			 respectively; and
					(B)by inserting
			 after section 2121 (7 U.S.C. 6520) the following:
						
							2122.National
				organic conversion and stewardship incentive program
								(a)Definition of
				SecretaryIn this section, the term Secretary means
				the Secretary (acting through the Natural Resources Conservation Service), in
				consultation with the National Organic Technical Committee established under
				subsection (h).
								(b)ProgramNot
				later than 180 days after the date of the enactment of the
				Rural Opportunities Act of
				2007, the Secretary shall establish a national organic
				agriculture conversion and stewardship incentives program under which the
				Secretary shall provide cost-share and incentive payments and technical
				assistance to eligible producers who enter into contracts with the Secretary to
				assist the producers in—
									(1)developing and
				implementing practices to convert all or part of nonorganic farms to certified
				organic farms; and
									(2)adopting advanced
				organic farming conservation systems.
									(c)Eligible
				producers
									(1)In
				generalTo be eligible for a payment or technical assistance
				under this section, a producer shall enter into a contract with the Secretary
				under which the producer shall agree to develop and implement an organic system
				plan that—
										(A)describes the
				conservation and environmental purposes to be achieved through conservation
				practices and activities under the contract;
										(B)demonstrates an
				existing market or reasonable expectation of a future market for an
				agricultural product that is organically produced; and
										(C)meets the
				requirements of this title.
										(2)ComplianceTo
				be eligible for a payment or technical assistance under this section, a
				producer shall comply with organic certification requirements as verified by a
				certifying agent (as defined in section 2103 of the Organic Foods Production
				Act of 1990 (7 U.S.C. 6502).
									(3)Conversion
				payments for certified organic producersA producer who owns or
				operates a farm that is partially a certified organic farm and who otherwise
				meets the requirements of this section shall be eligible for payments under
				this section to convert other parts of the farm to a certified organic
				farm.
									(4)AppealsAn
				applicant that seeks assistance under this section shall have the right to
				appeal an adverse decision of the Secretary with respect to an application for
				the assistance, in accordance with subtitle H of the Department of Agriculture
				Reorganization Act of 1994 (7 U.S.C. 6991 et seq.).
									(d)Eligible
				practices and activitiesThe Secretary shall provide payments and
				technical assistance to eligible producers under this section for—
									(1)carrying
				out—
										(A)organic practices
				and activities to convert all or part of a nonorganic farm to a certified
				organic farm, in accordance with an organic system plan that meets the
				requirements of this title;
										(B)advanced organic
				practices that are consistent with the organic system plan;
										(C)organic animal
				welfare measures, so long as the measures are—
											(i)necessary to
				implement an organic practice standard; and
											(ii)consistent with
				an approved plan to transition to certified organic production; and
											(D)other measures,
				as determined by the Secretary; and
										(2)developing an
				organic system plan that meets the requirements of this title.
									(e)Payment
				limitations
									(1)In
				generalExcept as provided in paragraphs (2) and (3), an
				individual or entity may not receive, directly or indirectly, cost-share or
				incentive payments under this section—
										(A)that, in the
				aggregate, exceed $10,000 per year; or
										(B)for a period of
				more than 4 years.
										(2)Specialty
				cropsIn the case of an individual or entity who annually
				produces 3 or more types of specialty crops (as defined in section 3 of the
				Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note; Public Law
				108–465)), the individual or entity may not receive, directly or indirectly,
				cost-share or incentive payments under this section—
										(A)that, in the
				aggregate, exceed $20,000 per year; or
										(B)for a period of
				more than 4 years.
										(3)DairyIn
				the case of an individual or entity whose principal farming enterprise is a
				dairy operation, the individual or entity may not receive, directly or
				indirectly, cost-share or incentive payments under this section—
										(A)that, in the
				aggregate, exceed $20,000 per year; or
										(B)for a period of
				more than 4 years.
										(f)Technical and
				educational assistance
									(1)In
				generalThe Secretary shall use not less than 50 percent of the
				funds that are made available under subsection (k) for each fiscal year
				to—
										(A)provide technical
				assistance to eligible producers to carry out eligible practices and activities
				described in subsection (d); and
										(B)enter into
				cooperative agreements with qualified nonprofit and nongovernmental
				organizations and consultants to carry out educational programs that promote
				the purposes of this section, as determined by the Secretary.
										(2)Cooperative
				agreementsOf the amount of funds for a fiscal year described in
				paragraph (1), the Secretary shall use not less than 50 percent of the funds to
				carry out paragraph (1)(B).
									(g)Suspension
				authority
									(1)AssessmentsNot
				later than October 1 of each fiscal year, the Secretary shall publish in the
				Federal Register and otherwise make available an assessment for each organic
				product that analyzes—
										(A)the domestic
				production and consumption of the organic product;
										(B)the import and
				export organic market demand and growth potential for the organic product;
				and
										(C)the estimated
				number and total amount of new payments under this section for the fiscal year
				to be made to producers of the organic product.
										(2)Suspension of
				new contractsThe Secretary shall not enter into contracts with
				new producers of an organic product under this section if the Secretary
				determines that entering into the contracts would—
										(A)produce an
				increased quantity of the organic product that the Secretary finds is
				reasonably anticipated to adversely affect the economic viability of producers
				who own or operate certified organic farms under this title; or
										(B)create an
				unreasonable geographic disparity in the distribution of payments under this
				section.
										(h)National
				organic technical committee
									(1)EstablishmentThe
				Secretary shall establish a National Organic Technical Committee to—
										(A)advise and assist
				the Secretary in carrying out the program established under this section;
				and
										(B)improve the
				interface between owners and operators of certified organic farms and other
				conservation programs and activities administered by the Natural Resources
				Conservation Service, including development of criteria for the approval of
				qualified organic technical advisors under this title.
										(2)MembershipThe
				National Organic Technical Committee shall consist of 9 members appointed by
				the Secretary, including—
										(A)3 owners or
				operators of certified organic farms;
										(B)2 certifying
				agents;
										(C)2 inspectors of
				organic products;
										(D)1 representative
				of an environmental organization that is knowledgeable concerning organic
				agriculture; and
										(E)1 scientist with
				expertise in conservation planning.
										(i)Annual
				reportsNot later than March 1 of each year, the Secretary shall
				submit to the Committee on Agriculture of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate a report that
				describes the operation of the program established under this section,
				including—
									(1)a State-by-State
				analysis of expenditures on assistance under this section, including the number
				of producers served by the program and the practices and activities
				implemented;
									(2)an assessment of
				the impact of the program on organic food production; and
									(3)any recommended
				modifications to the program.
									(j)National
				program review
									(1)In
				generalNot later than 4 years after the commencement of the
				program established under this section, the Secretary shall—
										(A)conduct a
				national program review (including public hearings) of the program established
				under this section; and
										(B)submit to the
				Committee on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report that describes the
				results of the review (including any appropriate recommendations).
										(2)ContentIn
				conducting the review, the Secretary shall evaluate and make recommendations
				to—
										(A)resolve any
				program deficiencies;
										(B)redress any
				underserved States, agricultural products, and regions; and
										(C)ensure that the
				program is contributing positively to the profitability of small- and
				intermediate-size producers and existing owners and operators of certified
				organic farms.
										(k)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this section $50,000,000 for each of the fiscal years 2008 through 2013, to
				remain available until
				expended.
								.
					(4)Annual
			 reportThe Organic Foods Production Act of 1990 (7 U.S.C. 6501 et
			 seq.) is amended by inserting after section 2122 (as added by paragraph (3))
			 the following:
					
						2123.Annual
				reportEach year, the
				Secretary shall submit to Congress, and make available to the public, a report
				that—
							(1)describes the enforcement activities
				carried out by the Secretary under this Act to ensure the integrity of organic
				labels; and
							(2)includes specific
				details on the number and investigative results of retail surveillance and
				oversight by certifying agents under this
				Act.
							.
				(5)ReportNot
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall submit to Congress a report describing the progress in carrying out the
			 national organic program established under the Organic Foods Production Act of
			 1990 (7 U.S.C. 6501 et seq.) in implementing the recommendations contained
			 in—
					(A)the audit
			 conducted in 2004 by the American National Standards Institute; and
					(B)the audit
			 conducted in 2005 by the Office of the Inspector General of the Department of
			 Agriculture.
					(f)Socially
			 disadvantaged farmers and ranchers outreach and technical assistance
			 programSection 2501 of the Food, Agriculture, Conservation, and
			 Trade Act of 1990 (7 U.S.C. 2279) is amended—
				(1)in subsection
			 (a)(4), by adding at the end the following:
					
						(C)FundingFor
				each of fiscal years 2008 through 2013, the Secretary shall use $25,000,000 of
				funds of the Commodity Credit Corporation to carry out this subsection, to
				remain available until expended.
						;
				and
				(2)in subsection
			 (c)(1)(A), by inserting , including beginning farmers and ranchers in
			 those groups, after groups.
				5.Encouraging
			 local markets for food, bioenergy, and bioproducts
			(a)Geographic
			 procurement preference for Department of Defense and Department of
			 Agriculture
				(1)FindingsCongress
			 finds that—
					(A)local produce, as
			 compared to transported produce—
						(i)is
			 often harvested closer to full ripeness and can have higher nutritional
			 quality;
						(ii)can have
			 improved ripeness, taste, or selection, which can increase rates of consumption
			 of fruits and vegetables; and
						(iii)is more
			 efficient to store, distribute, and package;
						(B)use of local
			 produce—
						(i)reduces
			 dependence upon foreign oil by reducing fuel consumption rates associated with
			 the production or transportation of fruits and vegetables;
						(ii)can help to
			 improve the ability of those using the procurement system to provide education
			 on nutrition, farming, sustainability, energy efficiency, and the importance of
			 local purchases to the local economy;
						(iii)helps to
			 maintain a robust logistics network for agricultural product procurement;
			 and
						(iv)promotes farm,
			 business, and economic development by accessing local markets; and
						(C)section 9(j) of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(j)) directs
			 the Secretary of Agriculture to encourage institutions participating in the
			 school lunch program established under that Act and the school breakfast
			 program established by section 4 of the Child
			 Nutrition Act of 1966 (42 U.S.C. 1773) to purchase, in addition to
			 other food purchases, locally produced foods, to the maximum extent practicable
			 and appropriate.
					(2)Geographic
			 procurement preference
					(A)In
			 generalNotwithstanding any other provision of law, the
			 Department of Defense, the Department of Agriculture, schools, local
			 educational agencies, and other entities may use a geographic preference to
			 purchase locally produced fruits and vegetables for—
						(i)in
			 the case of programs carried out by the Department of Defense—
							(I)the Defense
			 Supply Center Philadelphia;
							(II)the Department
			 of Defense Farm to School Program;
							(III)the Department
			 of Defense Fresh Fruit and Vegetable Program;
							(IV)the service
			 academies;
							(V)Department of
			 Defense domestic dependant schools;
							(VI)other Department
			 of Defense schools under chapter 108 of title 10, United States Code;
							(VII)commissary and
			 exchange stores; and
							(VIII)morale,
			 welfare, and recreation (MWR) facilities operated by the Department of Defense;
			 and
							(ii)in
			 the case of programs carried out by the Department of Agriculture, schools,
			 local educational agencies, and other entities—
							(I)the school
			 breakfast program established by section 4 of the
			 Child Nutrition Act of 1966 (42
			 U.S.C. 1773);
							(II)the school lunch
			 program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
			 seq.);
							(III)the summer food
			 service program for children established under section 13 of the Richard B.
			 Russell National School Lunch Act (42
			 U.S.C. 1761); and
							(IV)the child and
			 adult care food program established under section 17 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1766).
							(B)Additional
			 authorizationsA local food service director or other entity may
			 include a geographic preference described in subparagraph (A) in bid
			 specifications and may select a bid involving locally produced fruits and
			 vegetables, even if that bid is not the lowest bid.
					(3)Scope of
			 authorityThe authority provided in paragraph (2) applies to the
			 purchase of fruits and vegetables for both Department of Defense and
			 non-Department of Defense uses.
				(4)ReportingA
			 school, local educational agency, or other entity participating in 1 or more of
			 the programs described in paragraph (2)(B) shall report to the Secretary of
			 Agriculture if the school, local educational agency, or other entity pays more
			 than 10 percent more than the lowest bid to purchase locally produced fruits
			 and vegetables in accordance with this subsection.
				(5)ReviewThe
			 Secretary of Defense and the Secretary of Agriculture shall periodically review
			 the program under this subsection to prevent fraud or abuse.
				(b)Access to local
			 foods and school gardensSection 18(i) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769(i)) is amended by striking paragraph
			 (2) and inserting the following:
				
					(2)FundingFor
				each of fiscal years 2008 through 2013, the Secretary shall use $10,000,000 of
				funds of the Commodity Credit Corporation to carry out this subsection, to
				remain available until
				expended.
					.
			(c)Senior farmers'
			 market nutrition programSection 4402(a) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 3007(a)) is amended—
				(1)by striking
			 The Secretary and inserting the following:
					
						(1)In
				generalThe Secretary;
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)Subsequent
				fundingOf funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $25,000,000 for fiscal year 2008,
				to remain available until
				expended.
						.
				(d)WIC farmers'
			 market nutrition programSection 17(m)(9)(A) of the Child
			 Nutrition Act of 1966 (42 U.S.C. 1786(m)(9)(A)) is amended by striking clause
			 (ii) and inserting the following:
				
					(i)Mandatory
				fundingOf funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this subsection $30,000,000 for fiscal year
				2008, to remain available until
				expended.
					.
			(e)Farmers market
			 promotion programSection 6 of the Farmer-to-Consumer Direct
			 Marketing Act of 1976 (7 U.S.C. 3005) is amended by adding at the end the
			 following:
				
					(f)Mandatory
				fundingFor each of fiscal years 2008 through 2013, the Secretary
				shall use $20,000,000 of funds of the Commodity Credit Corporation to carry out
				this section, to remain available until
				expended.
					.
			(f)Grants for
			 development of local food, bioenergy, and bioproducts
			 systemsSection 231(b)(4)(B) of the Agricultural Risk Protection
			 Act of 2000 (7 U.S.C. 1621 note; Public Law 106–224) (as added by section
			 3(b)(2)) is amended by adding at the end the following:
				
					(iii)Development
				of local food, bioenergy, and bioproducts systems
						(I)In
				generalThe Secretary shall ensure that not less than 30 percent
				of the competitive grants awarded during each of fiscal years 2008 through 2013
				are awarded to producers of value-added agricultural products relating to
				developing local food, bioenergy, and bioproducts systems (such as supporting
				local markets, labeling of production location, local infrastructure, or local
				distribution).
						(II)Specific
				projectsNot less than 50 percent of the grants specified in
				subclause (I) shall be used to fund projects that support the establishment of
				mid-tier food value-added chains intended to help mid-sized farms, through the
				marketing of differentiated products that adhere to sound social and
				environmental principles and equitable business practices at regional
				scales.
						(III)Project
				detailsProjects described in subclause (II) should—
							(aa)facilitate
				partnerships between businesses, cooperatives, non-profits, agencies, and
				educational institutions;
							(bb)have mid-sized
				farmer or rancher participation;
							(cc)include an
				agreement from the eligible agricultural producer group, farmer or rancher
				cooperative, or majority-controlled producer-based business venture engaged in
				the food value-added chain relating to the method for price determination;
				and
							(dd)articulate clear
				and transparent social, environmental, fair labor, and fair trade
				standards.
							.
			(g)Assistance for
			 community food projectsSection 25 of the Food Stamp Act of 1977
			 (7 U.S.C. 2034) is amended—
				(1)in subsection
			 (a)(1)—
					(A)in subparagraph
			 (B), by striking and at the end;
					(B)in subparagraph
			 (C), by striking or at the end and inserting and;
			 and
					(C)by adding at the
			 end the following:
						
							(D)supply healthy
				local foods to underserved markets, including—
								(i)purchase of local
				foods by government and nonprofit institutions;
								(ii)provision of
				technical assistance for retail development in underserved areas;
								(iii)support of
				metropolitan production linked to community-based food services and markets
				(such as urban, community, school, and market gardens);
								(iv)provision of
				technical assistance for limited-resource and socially-disadvantaged
				applicants;
								(v)support of local
				purchase of foods by food banks and other emergency providers; and
								(vi)support of an
				information clearinghouse on innovative solutions to common community food
				security challenges;
				or
								;
					(2)in subsection
			 (b), by striking paragraph (1) and inserting the following:
					
						(1)In
				generalFor each of fiscal years 2008 through 2013, the Secretary
				shall use, of funds of the Commodity Credit Corporation—
							(A)$15,000,000 to
				make grants to assist eligible private nonprofit entities to establish and
				carry out community food projects;
							(B)$10,000,000 to
				encourage eligible private nonprofit entities to purchase of local foods for
				community food projects;
							(C)$10,000,000 to
				provide technical assistance under this section for retail development in
				underserved areas;
							(D)$10,000,000 for
				the community food project competitive grant program to support metropolitan
				production linked to community-based food services and markets (urban,
				community, school and market gardens);
							(E)$7,000,000 to
				provide technical assistance under this section for limited resource and
				socially disadvantaged applicants for community food project funds;
							(F)$5,000,000 for
				the community food project competitive grant program to support food policy
				councils and food system networks to develop demonstration regional food
				authorities;
							(G)$3,000,000 to
				support local purchase of foods by food banks and other emergency food
				providers under this section; and
							(H)$500,000 to
				support an information clearinghouse on innovative solutions to common
				community food security challenges.
							;
				and
				(3)in subsection
			 (h)(4), by striking 2007 and inserting
			 2013.
				6.Broadband
			 requirements
			(a)FindingsCongress
			 finds the following:
				(1)While data
			 collection on broadband access and affordability could be improved, several
			 reports indicate that both factors have led to a digital divide in the nation,
			 with rural areas lagging behind suburban and urban areas.
				(2)Even as early as
			 2000, a joint Department of Commerce and Department of Agriculture report
			 demonstrated that there was a noticeable disparity in the availability of
			 broadband access between rural and urban areas, with less than 5 percent of
			 towns smaller than 10,000 people having broadband access, while 56 percent of
			 cities with populations of 100,000 and 65 percent of cities with populations of
			 250,000 have broadband access.
				(3)A February 2002
			 report by the Department of Commerce found that among Internet users, only 12.2
			 percent of such users located in rural areas had high speed connections versus
			 21.2 percent of such users located in urban areas. Furthermore, the report
			 found higher income households were more likely to have broadband access than
			 lower income households.
				(4)A September 2004
			 report by the Department of Commerce evidenced growth in broadband subscribers
			 among all Internet users, however, the broadband access gap between rural (24.7
			 percent) and urban areas (40.4 percent) remained.
				(5)A May 2006 report
			 by the Government Accountability Office found that 17 percent of rural
			 households subscribe to broadband service, while suburban households had a
			 broadband subscription rate 11 percent higher and urban households had a
			 broadband subscription rate 12 percent higher than that of rural
			 households.
				(6)A May 2006 report
			 by the Government Accountability Office found that data collected by the
			 Federal Communications Commission on broadband subscribers at a zip code level
			 was of limited usefulness for an accurate assessment of local availability of
			 broadband service, especially in rural areas. Moreover such report found that
			 this lack of reliable information was a key obstacle in analyzing and targeting
			 Federal aid for increasing access to broadband service.
				(7)Even with this
			 limited zip code level data, the most recently released Federal Communications
			 Commission data (for December 31, 2005) disclosed that 11 percent fewer of the
			 lowest population density zip codes had at least 1 subscriber relative to the
			 highest population density zip codes.
				(8)A February 2006
			 report prepared for the Economic Development Administration of the Department
			 of Commerce found that communities with early broadband availability
			 experienced more rapid growth in employment, number of businesses, and number
			 of information technology businesses.
				(9)The United States
			 is losing ground relative to other developed countries. According to the
			 Organization for Economic Cooperation and Development, the United States now
			 ranks 12th out of the 30 OECD countries in broadband access per 100
			 inhabitants. In 2001, the United States ranked 4th, behind only Korea, Sweden,
			 and Canada. A similar worldwide ranking by the International Telecommunications
			 Union put the United States even further behind at 16th in broadband
			 penetration.
				(b)Sense of the
			 SenateIt is the sense of the Senate that, given the growing
			 number of opportunities provided by broadband access, the digital divide
			 affecting rural households and other underserved groups be eliminated not later
			 than 10 years after the date of enactment of this Act with the ultimate goal of
			 providing nationwide universal access to affordable broadband.
			(c)Improving FCC
			 data collection
				(1)Reporting
			 requirements
					(A)General
			 requirementsNot later than 180 days after the date of enactment
			 of this Act, the Federal Communications Commission shall revise FCC Form 477
			 (relating to reporting requirements) to require each broadband service provider
			 to report the following information:
						(i)Identification of
			 where such provider provides broadband service to customers, identified by zip
			 code plus 4 digit location (in this section referred to as service
			 area).
						(ii)Percentage of
			 households and businesses in each service area that are offered broadband
			 service by such provider, and the percentage of such households that subscribe
			 to each service plan offered.
						(iii)The average
			 price per megabyte of download speed and upload speed in each service
			 area.
						(iv)Identification
			 by service area of such provider's broadband service's—
							(I)actual average
			 throughput; and
							(II)contention ratio
			 of the number of users sharing the same line.
							(B)ExceptionThe
			 Federal Communications Commission shall exempt a broadband service provider
			 from the requirements in subparagraph (A) if the Commission determines that
			 compliance with such reporting requirements by the provider is cost
			 prohibitive, as defined by the Commission.
					(C)Report to Joint
			 BoardNot later than 1 year after the date of enactment of this
			 Act, the Federal Communications Commission shall provide the Federal-State
			 Joint Board established pursuant to section 410 of the Communications Act of
			 1934 with any and all data and analysis collected from the initial set of
			 submitted revised Form 477s.
					(2)Demographic
			 information for unserved areasThe Federal Communications
			 Commission, using available Census Bureau data, shall provide to Congress on an
			 annual basis a report containing the following information for each service
			 area that is not served by a broadband service provider:
					(A)Population.
					(B)Population
			 density.
					(C)Average per
			 capita income.
					(d)Reviews and
			 reports
				(1)Data transfer
			 rateNot later than 2 years after the date of enactment of this
			 Act, and every 2 years thereafter, the Federal Communications Commission, in
			 consultation with the Secretary of Agriculture and any other Federal agency
			 that administers a broadband program, shall revise its definition of broadband
			 to—
					(A)reflect a data
			 rate—
						(i)greater than the
			 200 kilobits per second standard established in the Commission's Section 706
			 Report (14 FCC Rec. 2406); and
						(ii)consistent with
			 data rates in the marketplace; and
						(B)promote
			 uniformity in the definition of broadband service.
					(2)USDA
			 reportNot later than 90 days after the date of enactment of this
			 Act, the Secretary of Agriculture shall report on the adoption or planned
			 adoption of the recommendations contained in the September 2005 audit report by
			 the Inspector General of the United States Department of Agriculture entitled
			 Rural Utilities Service Broadband Grant and Loan
			 Programs.
				(3)Universal
			 service
					(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Federal-State Joint Board in accordance with the authority granted to
			 such Board under section 254(c)(2) of the Communications Act of 1934 (47 U.S.C.
			 254(c)(2)) shall recommend to the Federal Communications Commission whether
			 advanced services such as broadband service should be included in the
			 definition of universal service.
					(B)DefinitionsIn
			 this paragraph:
						(i)Federal-State
			 Joint BoardThe term Federal-State Joint Board
			 means the joint board established pursuant to section 410 of the Communications
			 Act of 1934 (47 U.S.C. 410).
						(ii)Universal
			 serviceThe term universal service means services
			 that are to be supported by Federal universal support mechanisms under section
			 254 of the Communications Act of 1934 (47 U.S.C. 254).
						7.Offsets
			(a)Limitations on
			 marketing loan gains, loan deficiency payments, and commodity certificate
			 transactionsSection 1001 of
			 the Food Security of 1985 (7 U.S.C. 1308) is amended—
				(1)in subsection
			 (b), by striking $40,000 each place it appears and inserting
			 $20,000;
				(2)in subsection
			 (c), by striking $65,000 each place it appears and inserting
			 $32,500; and
				(3)by striking
			 subsection (d) and inserting the following:
					
						(d)Limitations on
				marketing loan gains, loan deficiency payments, and commodity certificate
				transactions
							(1)Loan
				commoditiesThe total amount of the following gains and payments
				that a person may receive during any crop year may not exceed $75,000:
								(A)(i)Any gain realized by a
				producer from repaying a marketing assistance loan for 1 or more loan
				commodities under subtitle B of title I of the Farm Security and Rural
				Investment Act of 2002 (7 U.S.C. 7931 et seq.) at a lower level than the
				original loan rate established for the loan commodity under that
				subtitle.
									(ii)In the case of settlement of a
				marketing assistance loan for 1 or more loan commodities under that subtitle by
				forfeiture, the amount by which the loan amount exceeds the repayment amount
				for the loan if the loan had been settled by repayment instead of
				forfeiture.
									(B)Any loan
				deficiency payments received for 1 or more loan commodities under that
				subtitle.
								(C)Any gain realized
				from the use of a commodity certificate issued by the Commodity Credit
				Corporation for 1 or more loan commodities, as determined by the Secretary,
				including the use of a certificate for the settlement of a marketing assistance
				loan made under that subtitle, with the gain reported annually to the Internal
				Revenue Service and to the taxpayer in the same manner as gains under
				subparagraphs (A) and (B).
								(2)Other commoditiesThe total amount of the following gains and
				payments that a person may receive during any crop year may not exceed
				$75,000:
								(A)(i)Any gain realized by a
				producer from repaying a marketing assistance loan for peanuts, wool, mohair,
				or honey under subtitle B or C of title I of the Farm Security and Rural
				Investment Act of 2002 at a lower level than the original loan rate established
				for the commodity under those subtitles.
									(ii)In the case of settlement of a
				marketing assistance loan for peanuts, wool, mohair, or honey under those
				subtitles by forfeiture, the amount by which the loan amount exceeds the
				repayment amount for the loan if the loan had been settled by repayment instead
				of forfeiture.
									(B)Any loan
				deficiency payments received for peanuts, wool, mohair, and honey under those
				subtitles.
								(C)Any gain realized
				from the use of a commodity certificate issued by the Commodity Credit
				Corporation for peanuts, wool, mohair, or honey, as determined by the
				Secretary, including the use of a certificate for the settlement of a marketing
				assistance loan made under those subtitles, with the gain reported annually to
				the Internal Revenue Service and to the taxpayer in the same manner as gains
				under subparagraphs (A) and
				(B).
								.
				(b)Rescissions
				(1)Section
			 32Of the unobligated balances under section 32 of the August of
			 August 24, 1935 (7 U.S.C. 612c), $37,601,000 is rescinded.
				(2)Cushion of
			 credit payments programOf the funds derived from interest on the
			 cushion of credit payments, as authorized by section 313 of the Rural
			 Electrification Act of 1936 (7 U.S.C. 940c), $74,000,000 shall not be obligated
			 and $74,000,000 is rescinded.
				(c)Transfer of
			 fundsFor each of fiscal years 2008 through 2011, the Secretary
			 of the Treasury shall transfer to the Commodity Credit Corporation from
			 unobligated funds made available under section 32 of the August of August 24,
			 1935 (7 U.S.C. 612c), $125,500,000, to be used to carry out the amendments made
			 by section 5.
			8.Regulations
			(a)In
			 generalThe Secretary of Agriculture may promulgate such
			 regulations as are necessary to implement this Act and the amendments made by
			 this Act.
			(b)ProcedureThe
			 promulgation of the regulations and administration of this Act and the
			 amendments made by this Act shall be made without regard to—
				(1)the notice and
			 comment provisions of section 553 of title 5, United States Code;
				(2)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
				(3)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act).
				(c)Congressional
			 review of agency rulemakingIn carrying out this section, the
			 Secretary shall use the authority provided under section 808 of title 5, United
			 States Code.
			
